2016 IL 118217



                                       IN THE
                              SUPREME COURT
                                          OF
                         THE STATE OF ILLINOIS



                                  (Docket No. 118217)

        CAROL KLAINE et al., Appellees, v. SOUTHERN ILLINOIS HOSPITAL
           SERVICES, d/b/a Memorial Hospital of Carbondale and St. Joseph
                           Memorial Hospital, Appellant.


                             Opinion filed January 22, 2016.



        JUSTICE BURKE delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Karmeier, and
     Theis concurred in the judgment and opinion.



                                       OPINION

¶1       Defendant Southern Illinois Hospital Services, d/b/a St. Joseph Memorial and
     Memorial Hospital of Carbondale (SIHS), appeals the judgment of the appellate
     court, which affirmed the Williamson County circuit court’s finding that certain
     documents sought in discovery by plaintiffs Carol and Keith Klaine were not
     privileged and must be produced. 2014 IL App (5th) 130356. For reasons that
     follow, we affirm the appellate court’s judgment and remand for further
     proceedings.
¶2                                    BACKGROUND

¶3      Carol and Keith Klaine filed a medical malpractice lawsuit against Frederick
     Dressen, D.O. (Dr. Dressen) and Southern Illinois Medical Services, d/b/a The
     Center for Medical Arts. In an amended complaint, plaintiffs added a claim against
     Southern Illinois Hospital Services, d/b/a St. Joseph Memorial Hospital and
     Memorial Hospital of Carbondale (SIHS), for the negligent credentialing of Dr.
     Dressen.

¶4       Plaintiffs served discovery requests on SIHS and, in response, SIHS provided
     over 1,700 pages of documents. SIHS refused, however, to provide certain
     documents, which it listed in a privilege log, as required by Illinois Supreme Court
     Rule 201(n) (eff. July 1, 2014), asserting that the withheld documents were
     privileged pursuant to, inter alia, the Medical Studies Act (735 ILCS 5/8-2101
     (West 2012)) and the Health Care Professional Credentials Data Collection Act
     (Credentials Act) (410 ILCS 517/1 et seq. (West 2012)).

¶5       Upon plaintiffs’ motion, SIHS submitted the documents which it claimed to be
     privileged to the circuit court for in camera review. After reviewing the documents,
     the circuit court agreed with SIHS that all of the documents were privileged, with
     the exception of those documents contained in “Group Exhibit B,” “Group Exhibit
     F,” and “Group Exhibit J.” SIHS complied with the court’s order compelling the
     production of documents in Group Exhibit B, but continued to maintain that the
     documents in Group Exhibit F and Group Exhibit J were privileged. Group Exhibit
     F consists of Dr. Dressen’s three applications to SIHS for staff privileges dated
     December 1, 2011 (47 pages), February 19, 2009 (37 pages), and August 13, 2010
     (33 pages). Group Exhibit J contains “procedure summaries and case histories”
     that, essentially, list the various surgical procedures that Dr. Dressen performed at
     SIHS hospitals.

¶6       To facilitate SIHS’s appeal of its ruling, the circuit court held SIHS in
     “friendly” contempt and imposed a $1 monetary sanction. Thereafter, SIHS filed an
     interlocutory appeal in the appellate court pursuant to Illinois Supreme Court Rule
     304(b)(5) (eff. Feb. 26, 2010).

¶7      In a judgment entered August 6, 2014, the appellate court affirmed the lower
     court’s ruling, with two modifications: (1) all references to the “Greeley Report,”
     an external peer review report contained in Dr. Dressen’s December 1, 2011,
     application for staff privileges, were to be redacted, and (2) any patient identifying
                                             -2-
       information contained in the applications within Group Exhibit F or in the Surgeon
       Case Histories contained in Group Exhibit J, were to be redacted to the extent
       required by section 164.512(e) of the Code of Federal Regulations (45 C.F.R.
       § 164.512(e) (2012)). 2014 IL App (5th) 130356, ¶ 43. The appellate court then
       remanded the matter to the circuit court for further proceedings. Id.

¶8          SIHS filed a petition for leave to appeal in this court, which we allowed. Ill. S.
       Ct. R. 315 (eff. Jan. 1, 2015). We permitted the Illinois State Medical Society, the
       Illinois Hospital Association, the Illinois Academy of Physician Assistants, the
       Illinois Podiatric Medical Association, and the Illinois Association of Orthopaedic
       Surgeons to file a joint amicus curiae brief in support of SIHS. Also, we permitted
       the Illinois Trial Lawyers Association to file an amicus curiae brief in support of
       plaintiffs.



¶9                                        DISCUSSION

¶ 10       In its appeal before this court, SIHS has limited its challenge to the discovery
       order with regard to Group Exhibit F. SIHS now contends that Group Exhibit F,
       which consists of Dr. Dressen’s three applications for staff privileges, is
       nondiscoverable in its entirety pursuant to section 15(h) of the Credentials Act,
       which provides that all “credentials data collected or obtained by the *** hospital
       shall be confidential.” 410 ILCS 517/15(h) (West 2012). SIHS also contends that
       the appellate court’s judgment in this case conflicts with the judgment in TTX Co. v.
       Whitley, 295 Ill. App. 3d 548, 556 (1998), wherein the court interpreted a
       confidentiality provision similar to the one here and held that confidential materials
       were privileged and could not be disclosed.

¶ 11       As an alternative argument, SIHS maintains that, if this court should find that
       Group Exhibit F is not privileged in its entirety, we should find that certain
       materials or information within Group Exhibit F must be redacted. Specifically,
       SIHS maintains: (1) any references in the applications to information reported to
       the National Practitioner Data Bank (NPDB) must be redacted because it is
       privileged under section 11137 of the Health Care Quality Improvement Act of
       1986 (42 U.S.C. § 11137(a) (2012)), and (2) information concerning medical
       treatment provided by Dr. Dressen to patients who are not party to this lawsuit must
       be redacted because it is privileged under the Credentials Act and/or the
       physician-patient privilege.
                                                -3-
¶ 12                                    Standard of Review

¶ 13       Initially, we must determine the appropriate standard of review. As we
       explained in Norskog v. Pfiel, 197 Ill. 2d 60, 70-71 (2001), although a trial court’s
       order compelling discovery is ordinarily reviewed for a manifest abuse of
       discretion, the proper standard of review will depend on the question that was
       answered in the trial court. See also D.C. v. S.A., 178 Ill. 2d 551, 559 (1997). If the
       facts are uncontroverted and the issue is the lower court’s application of the law to
       the facts, a court of review may determine the correctness of the ruling
       independently of the lower court’s judgments. Norskog, 197 Ill. 2d at 70-71; Doe v.
       Township High School District 211, 2015 IL App (1st) 140857, ¶ 74. Where, as
       here, the defendant challenges an order compelling discovery of information that
       the defendant believes to be subject to a statutory discovery privilege, the question
       is one of statutory construction, which is purely a question of law. Norskog, 197 Ill.
       2d at 71; Doe, 2015 IL App (1st) 140857, ¶ 74. Accordingly, in the case at bar, we
       review de novo the lower court’s determination that no statutory discovery
       privilege exists that would prevent the disclosure of the three applications for staff
       privileges which Dr. Dressen submitted to SIHS or any specific documents or
       materials contained within.

¶ 14        When construing the statutory provisions relied on here, we are guided by
       familiar principles. Our primary objective must be to ascertain and give effect to
       the intent of the legislature. See General Motors Corp. v. State of Illinois Motor
       Vehicle Review Board, 224 Ill. 2d 1, 13 (2007). The most reliable indicator of
       legislative intent is the language of the statute, given its plain, ordinary, and
       popularly understood meaning. Blum v. Koster, 235 Ill. 2d 21, 29 (2009). If the
       language is clear and unambiguous, the statute must be given effect as written,
       without resort to further aids of statutory construction. Krautsack v. Anderson, 223
       Ill. 2d 541, 553 (2006). It must also be presumed that the legislature did not intend
       absurdity, inconvenience or injustice. Burger v. Lutheran General Hospital, 198
       Ill. 2d 21, 40 (2001).

¶ 15       It should be noted, as well, that privileges are designed to protect interests
       outside the truth-seeking process and, as a result, should be strictly construed as
       exceptions to the general duty to disclose. Martinez v. Pfizer Laboratories
       Division, 216 Ill. App. 3d 360 (1991). “ ‘[O]ne who claims to be exempt by reason
       of privilege from the general rule which compels all persons to disclose the truth
       has the burden of showing the facts which give rise to the privilege. “[A] mere
                                                -4-
       assertion that the matter is confidential and privileged will not suffice.” ’ ” Cox v.
       Yellow Cab Co., 61 Ill. 2d 416, 419-20 (1975) (quoting Krupp v. Chicago Transit
       Authority, 8 Ill. 2d 37, 42 (1956)).



¶ 16                  Whether Group Exhibit F Is Privileged in Its Entirety

¶ 17       As set forth above, Group Exhibit F contains three applications for staff
       privileges that Dr. Dressen submitted to SIHS. Dr. Dressen’s initial application to
       SIHS was submitted on February 19, 2009. Thereafter, to maintain his staff
       privileges, he submitted applications for recredentialing on August 13, 2010, and
       December 1, 2011. SIHS contends that all three applications for staff privileges,
       which make up Group Exhibit F, are privileged in their entirety, pursuant to section
       15(h) of the Credentials Act, which provides:

               “(h) Any credentials data collected or obtained by the health care entity,
          health care plan, or hospital shall be confidential, as provided by law, and
          otherwise may not be redisclosed without written consent of the health care
          professional, except that in any proceeding to challenge credentialing or
          recredentialing, or in any judicial review, the claim of confidentiality shall not
          be invoked to deny a health care professional, health care entity, health care
          plan, or hospital access to or use of credentials data. Nothing in this Section
          prevents a health care entity, health care plan, or hospital from disclosing any
          credentials data to its officers, directors, employees, agents, subcontractors,
          medical staff members, any committee of the health care entity, health care
          plan, or hospital involved in the credentialing process, or accreditation bodies
          or licensing agencies. However, any redisclosure of credentials data contrary to
          this Section is prohibited.” 410 ILCS 517/15(h) (West 2012).

¶ 18       The appellate court held that the plain language of section 15(h) of the
       Credentials Act does not create a privilege against discovery for applications for
       staff privileges. 2014 IL App (5th) 130356, ¶ 20. Although the statute provides that
       credentials data collected or obtained by a hospital is “confidential, as provided by
       law,” the appellate court held that confidentiality, discoverability, and admissibility
       are distinct concepts. The court then drew a distinction between information which
       is “confidential” and information which is “privileged” and, therefore,
       nondiscoverable and inadmissible. 2014 IL App (5th) 130356, ¶ 18. Further,
       recognizing that privileges are strongly disfavored, the appellate court held “there
                                                -5-
       is no general principle under Illinois law that provides that information that is
       otherwise discoverable is privileged because it is confidential.” Id. ¶ 17 (citing
       People ex rel. Birkett v. City of Chicago, 292 Ill. App. 3d 745, 753 (1997)).
       Comparing the language in section 15(h) of the Credentials Act with the language
       in sections 8-2101 and 8-2102 of the Medical Studies Act, the court further held
       that “where the legislature has intended to create a privilege, it has done so
       explicitly.” Id. ¶ 18.

¶ 19       The appellate court also declined to follow the rationale in TTX Co., 295 Ill.
       App. 3d at 555, and concluded that, to create a privilege, the plain language of the
       statute must explicitly state that the information that is confidential is also
       privileged, nondiscoverable, or inadmissible. Id. ¶¶ 19-20. We agree.

¶ 20       The Credentials Act was enacted in 1999. Pub. Act 91-602 (eff. Aug. 16, 1999).
       The Act provided for the formation of a Health Care Credentials Council, which
       would collaborate with the Department of Public Health to create “uniform health
       care and hospital credentials forms.” 1 410 ILCS 517/10, 15 (West 2012). These
       forms, when completed by the health care professional, would contain all of the
       credentials data commonly requested by a health care agency or hospital for
       purposes of credentialing or recredentialing a health care professional. 410 ILCS
       517/15(a)(3), (4) (West 2012). Section 5 of the Credentials Act defines
       “[c]redentials data” as “those data, information, or answers to questions required by
       a health care entity, health care plan, or hospital to complete the credentialing or
       recredentialing of a health care professional” and “[c]redentialing” as “the process
       of assessing and validating the qualifications of a health care professional.” 410
       ILCS 517/5 (West 2012).

¶ 21       In Davis v. Kewanee Hospital, 2014 IL App (2d) 130304, ¶ 48, the court
       explained that the purpose of the Credentials Act is to standardize and regulate the
       collection of credentials data to ensure that health care entities correctly assess and
       validate health care professionals’ qualifications. The Davis court noted that the
       Credentials Act streamlines the process of credentialing and recredentialing by
       requiring health care entities to use a “uniform” form and that, since January 1,
       2002, the uniform data credentials form is the only information a health care


           1
            The Council’s sole purpose was to assist in the formation of the uniform forms. Accordingly,
       the Act also provided that the Council would automatically be abolished on July 1, 2003.

                                                     -6-
       professional need submit to a hospital when applying for staff privileges. Id. ¶ 46.
       See also 410 ILCS 517/15(a), (e) (West 2012).

¶ 22       According to SIHS, whenever a physician seeks staff privileges at its hospitals,
       the physician submits an application, utilizing the mandated Illinois uniform data
       credentials form, to the System Credentialing Committee, which is a standing
       committee of the hospital. Once the System Credentialing Committee receives the
       application, it gathers information from various sources to verify the information
       contained in the application. The application and verifying materials are then
       forwarded, along with a recommendation by the System Credentialing Committee,
       to the Medical Executive Committee, which reviews the recommendation and
       materials. The Medical Executive Committee, in turn, sends its recommendation to
       the Board of Trustees, which has the final say on whether the application for staff
       privileges will be granted.

¶ 23       SIHS argues that the appellate court erred in the present case when it found that
       section 15(h) of the Credentials Act does not explicitly create a privilege against
       discovery of a physician’s application for staff privileges. SIHS argues that because
       section 15(h) of the Credentials Act provides that all credentials data collected or
       obtained by a hospital are confidential and may not be disclosed, the legislature
       explicitly indicated that applications for staff privileges are privileged and
       nondiscoverable. In support of their position, SIHS relies on the decision in TTX for
       the proposition that the legislature’s use of the term “confidential” implies
       nondiscoverability and nonadmissibility.

¶ 24       We disagree with SIHS’s premise that information which is confidential is
       implicitly privileged. The Webster’s Third New International Dictionary defines
       “confidential” as “known only to a limited few : not publicly disseminated.”
       Webster’s Third New International Dictionary 476 (1986). Thus, confidential
       information is information that may not be disclosed generally. However, a
       confidentiality provision in a statute or rule does not necessarily mean that an
       impenetrable barrier to disclosure has been erected. See People ex rel. Illinois
       Judicial Inquiry Board v. Hartel, 72 Ill. 2d 225, 236 (1978). When information is
       identified as confidential, disclosure will depend on whether applying an
       evidentiary privilege “ ‘promotes sufficiently important interests to outweigh the
       need for probative evidence.’ ” University of Pennsylvania v. Equal Employment
       Opportunity Comm’n, 493 U.S. 182, 189 (1990) (quoting Trammel v. United
       States, 445 U.S. 40, 51 (1980)). Information, though confidential, may be highly
                                               -7-
       relevant to matters at issue in a trial and, therefore, critical to the truth-seeking
       process. Consequently, the confidential nature of information does not prevent it
       from being discoverable unless the plain language of the statute so provides.

¶ 25       SIHS’s reliance on TTX is misplaced. TTX involved a tax dispute. After
       conducting an audit of TTX, the Department of Revenue notified TTX that it
       should have used the “three-factor formula” in determining its tax liability. The
       Department then issued a Notice of Deficiency to TTX and assessed a penalty.
       TTX filed a complaint, alleging that it had properly applied the single factor
       transportation formula. It obtained a discovery order requiring the Department to
       identify every taxpayer who had apportioned income to Illinois using the single
       factor transportation formula during the audit period. The Department refused to
       comply with the order and was held in contempt. The Department then appealed,
       arguing that the evidence was confidential pursuant to section 917(a) of the Illinois
       Income Tax Act and was not relevant to the issue before the court.

¶ 26       On appeal, the TTX court held, “In the absence of a statutory exception to the
       confidentiality rule, permitting disclosure of tax return information pursuant to the
       discovery order would violate the explicit prohibition of such disclosures as stated
       in [the statute].” TTX, 295 Ill. App. 3d at 556. However, the TTX court did not rely
       solely on the confidentiality provision in the tax statute to deny discovery. The
       court also held that the evidence sought in the discovery order was “irrelevant to the
       issues presented.” Id. at 557. The TTX court held, “Whether other companies
       unrelated to TTX calculated their income taxes as transportation companies, and
       whether they were audited for doing so, is irrelevant to the issue of whether TTX
       should be designated a transportation company for income tax purposes. The
       relevant question is not whether TTX was treated differently from other companies
       or whether the Department is interpreting correctly section 304 with regard to other
       companies.” Id.

¶ 27       We agree with the lower courts that TTX is inapposite to our case. Here,
       plaintiffs filed a complaint against SIHS for negligent credentialing. Clearly,
       information contained in Group Exhibit F, the only materials which, by statute,
       SIHS was required to consider in determining whether to credential and
       recredential Dr. Dressen, would be highly relevant to the cause of action. In fact,
       we fail to see how a cause of action for negligent credentialing could proceed if we
       were to deny plaintiffs access to this information.


                                               -8-
¶ 28       Certainly, it is true that when the plain language of a statute creates a privilege,
       the information may not be disclosed, regardless of its relevance. In these
       situations, however, the statutory privilege is an indication that the legislature has
       determined that other “interests outside the truth-seeking process” must be
       protected. Martinez, 216 Ill. App. 3d at 367. Here, however, we do not believe that
       SIHS has demonstrated how interpreting the confidentiality provision in section
       15(h) as creating a blanket privilege against the discovery of the data contained in
       Group Exhibit F would advance other interests outside the truth-seeking process.

¶ 29       In its reply brief, SIHS contends that the appellate court erred in its
       interpretation of section 15(h) because it failed to consider both the Credentials Act
       and the Medical Studies Act “as a whole and in pari materia.” Again, we must
       disagree.

¶ 30        In Frigo v. Silver Cross Hospital & Medical Center, 377 Ill. App. 3d 43 (2007),
       Silver Cross argued that the trial court should have barred plaintiff from
       introducing evidence in its negligent credentialing case about what Silver Cross’s
       credentials committee reviewed because that information was privileged under
       sections 8-2101 and 8-2102 of the Medical Studies Act. 735 ILCS 5/8-2101,
       8-2102 (West 2000). Sections 8-2101 and 8-2102 of the Medical Studies Act
       provide, in pertinent part, that all information used in the course of internal quality
       control is “privileged,” “strictly confidential” and “shall not be admissible as
       evidence, nor discoverable in any action of any kind in any court or before any
       tribunal, board, agency or person.” 735 ILCS 5/8-2101, 8-2102 (West 2012). The
       Frigo court acknowledged that “[t]he purpose of the [Medical Studies Act] is to
       ensure that members of the medical profession can maintain effective professional
       self-evaluation and to improve the quality of healthcare.” (Internal quotation marks
       omitted.) Frigo, 377 Ill. App. 3d at 65. Nonetheless, the court held that “not every
       piece of information a hospital staff acquires is nondiscoverable, even if it is
       acquired by a peer-review committee.” (Internal quotation marks omitted.) Id. The
       court concluded that the information sought by plaintiff in his negligent
       credentialing case against Silver Cross was not privileged because “[t]he Act was
       ‘never intended to shield hospitals from potential liability.’ Webb [v. Mount Sinai
       Hospital & Medical Center of Chicago, Inc.], 347 Ill. App. 3d [817,] 825 [(2004)],
       quoting Roach [v. Springfield Clinic], 157 Ill. 2d [29,] 42 [(1993)]. We believe that
       if this court made such an expansive reading of the Act, it would eliminate actions
       against hospitals for institutional negligence.” (Internal quotation marks omitted.)
       Id. at 66. Accordingly, reading the Credentials Act and the Medical Studies Act
                                                 -9-
       in pari materia does not lead us to a different result. Thus, for all of the reasons set
       forth above, we find that Group Exhibit F is not privileged in its entirety pursuant to
       section 15(h) of the Credentials Act. Having reached this conclusion, we must now
       consider whether any materials within Group Exhibit F are privileged and must be
       redacted.



¶ 31              Information Reported to the National Practitioner Data Bank

¶ 32       In his applications for staff privileges, Dr. Dressen provided SIHS with
       information concerning reports which were made to the NPDB, as required by law.
       See 45 C.F.R. § 60.1 et seq. (2013). SIHS argues that this information is privileged
       pursuant to section 11137(b)(1) of the Health Care Quality Improvement Act,
       which provides that “[i]nformation reported under this subchapter is considered
       confidential.” 42 U.S.C. § 11137(b)(1) (2012). SIHS cites no cases in which
       section 11137 has been applied to prevent the discovery of information reported to
       the NPDB and, again, relies only on the “confidential” designation within the
       provision.

¶ 33        The appellate court held that, although section 11137 provides that information
       reported under the act is considered confidential, the provision also states that
       “[n]othing in this subsection shall prevent the disclosure of such information by a
       party which is otherwise authorized, under applicable State law, to make such
       disclosure.” 42 U.S.C. § 11137(b)(1) (2012). The appellate court held that, under
       Illinois discovery rules, the defendant would be “authorized, and *** in fact,
       required,” to produce this information with respect to the plaintiffs’ negligent
       credentialing claim. 2014 IL App (5th) 130356, ¶ 27.

¶ 34      We agree with the appellate court that references in Dr. Dressen’s applications
       to material reported to the NPDB are not privileged. The Health Care Quality
       Improvement Act provides in section 11137(a):

               “The Secretary (or the agency designated under section 11134(b) of this
          title) shall, upon request, provide information reported under this subchapter
          with respect to a physician or other licensed health care practitioner to State
          licensing boards, to hospitals, and to other health care entities (including health
          maintenance organizations) that have entered (or may be entering) into an
          employment or affiliation relationship with the physician or practitioner or to

                                                - 10 -
          which the physician or practitioner has applied for clinical privileges or
          appointment to the medical staff.” 42 U.S.C. § 11137(a) (2012).

¶ 35       Pursuant to the Code of Federal Regulations hospitals are not only permitted to
       request information concerning a health care practitioner from the NPDB, they are
       required to do so whenever the “health care practitioner applies for a position on its
       medical staff (courtesy or otherwise) or for clinical privileges at the hospital”; and
       must reinquire “[e]very 2 years for any health care practitioner who is on its
       medical staff (courtesy or otherwise) or has clinical privileges at the hospital.” 45
       C.F.R. § 60.17(a)(1), (2) (2013). In addition, section 60.18(a)(1)(v) of the Code
       provides that the NPDB may provide information, upon request, to “[a]n attorney,
       or individual representing himself or herself, who has filed a medical malpractice
       action or claim in a state or Federal court or other adjudicative body against a
       hospital, and who requests information regarding a specific health care practitioner
       who is also named in the action or claim.” Id. § 60.18(a)(1)(v). The NPDB will
       release the information it possesses regarding a particular health care provider
       directly to the attorney or individual representing himself or herself, “upon the
       submission of evidence that the hospital failed to request information from the
       NPDB, as required by §60.17(a) of this part.” The information may then be used
       “solely with respect to litigation resulting from the action or claim against the
       hospital.” Id.

¶ 36       Reading the confidentiality provision in paragraph (b) of section 11137 of the
       Health Care Quality Improvement Act in conjunction with the Code of Federal
       Regulations, we believe it is clear that information reported to the NPDB, though
       confidential, is not privileged from discovery in instances where, as here, a lawsuit
       has been filed against the hospital and the hospital’s knowledge of information
       regarding the physician’s competence is at issue.



¶ 37                    Information Regarding Treatment of Nonparties

¶ 38       SIHS’s final claim is that information in Dr. Dressen’s applications concerning
       his treatment and care of other patients who are not party to this cause of action
       must be redacted because it is privileged pursuant to section 15(h) of the Health
       Care Credential Data Collection Act and Illinois’s physician-patient privilege, as
       codified in 735 ILCS 5/8-802 (West 2012). We have already held that the
       confidentiality provision in section 15(h) does not create a privilege and need not
                                               - 11 -
       consider this claim further. Consequently, we are left with SIHS’s claim that
       information regarding medical treatment provided to nonparties is privileged
       pursuant to Illinois’s physician-patient privilege.

¶ 39       In the appellate court, SIHS argued that nonparty medical information should
       be redacted because it was privileged pursuant to the Health Insurance Portability
       and Accountability Act (HIPAA) (42 U.S.C. § 1320d et seq. (2012)). The appellate
       court refused defendant’s request to redact nonparty medical information, noting
       that, for the most part, the information in the applications contained no
       “individually identifiable health information” and, therefore was not protected by
       HIPAA. (Internal quotation marks omitted.) 2014 IL App (5th) 130356, ¶ 29. In
       addition, the appellate court noted that there are certain provisions in HIPAA (see,
       e.g., 45 C.F.R. § 164.512 (2012)) that permit the disclosure of protected health
       information for judicial and administrative hearings if there is a court order or a
       qualified protective order. Therefore, the court denied SIHS’s request, but directed
       plaintiffs to follow the provisions of HIPAA regarding disclosure of information
       containing identifying information.

¶ 40       SIHS now contends that the Illinois physician-patient privilege is broader than
       HIPAA and should be applied to require the redaction of all references to medical
       care and treatment rendered to nonparties. SIHS admits that this argument is being
       raised for the first time before this court.

¶ 41       Because SIHS never relied on the physician-patient privilege in the courts
       below, their argument may be deemed forfeited. Of course, forfeiture is a limitation
       on the parties and not on this court and, as we noted in O’Casek v. Children’s Home
       & Aid Society of Illinois, 229 Ill. 2d 421, 438 (2008), we may overlook any
       forfeiture in the interest of maintaining a sound and uniform body of precedent. See
       also Village of Lake Villa v. Stokovich, 211 Ill. 2d 106, 121 (2004).

¶ 42       Regardless of whether SIHS’s claim is forfeited, we find that it is without merit.
       While it is true that, under Illinois law, medical records of nonparties are protected
       by the physician-patient privilege with regard to both the facts and communications
       contained therein (In re D.H., 319 Ill. App. 3d 771, 776 (2001)), plaintiffs here are
       not seeking the medical records of nonparties. The applications only contain
       information regarding the medical treatment provided and procedures performed
       by Dr. Dressen at SIHS hospitals. Individual patient identifiers have either not been
       included or have already been redacted pursuant to the appellate court’s judgment,

                                               - 12 -
       as explained above. The cases cited by SIHS are inapposite. Consequently, we are
       offered no basis (and our research can find none) for holding that a
       physician-patient privilege applies to raw data regarding treatment and procedures
       performed by Dr. Dressen.



¶ 43                                   CONCLUSION

¶ 44      For the reasons stated above, we affirm the appellate court’s judgment. SIHS
       must comply with the circuit court’s discovery order to produce Group Exhibit F,
       as modified by the appellate court. We also affirm the appellate court’s order
       vacating the order of contempt and the monetary penalty imposed. We remand the
       matter to the circuit court for further proceedings.



¶ 45      Appellate court judgment affirmed.

¶ 46      Cause remanded.




                                             - 13 -